uniform issue list internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to date t ep ra t4 apr legend individual a individual b trustee c ira x state s dear this is in response to a request for letter rulings submitted on date as supplemented by a letter dated date concerning a rollover of funds from one individual_retirement_account into another individual_retirement_account under sec_408 of the internal_revenue_code code the facts and representations on which the request is based are as follows individual a was born on date and died on december at his death individual a had not attained age date is his surviving_spouse at his death individual a maintained ira individual b who was born on yr me x with trustee c individual a did not designate a beneficiary of his ira x but article ix of the ira provides in part that if an individual does not designate a beneficiary his estate will be the beneficiary no distributions have been made from ira x after the date of individual a's death it is represented that ira x meets the requirements of sec_408 of the code individual a died intestate and under state s law individual b has priority to serve as the sole personal representative of her husband's estate she has filed a petition for the probate of individual a's estate and has been appointed the sole personal representative of individual a's estate pursuant to state s laws of intestate_succession the intestate share of a decedent's surviving_spouse is the entire intestate estate if i no descendant of the decedent survives the decedent or ii all of the decedent's surviving descendants are also descendants of the surviving_spouse and there is no other descendant of the surviving_spouse who survives the decedent your authorized representative asserts on your behalf that neither individual a nor individual b had children outside of their marriage all of the decedent's surviving descendants are also descendants of the surviving_spouse and there are no other descendant of the surviving_spouse who survives the decedent therefore pursuant to the laws of state s individual b's share of individual a's estate is the entire intestate estate individual b acting as sole personal representative will cause individual a's ira x account balance to be distributed to his estate then in satisfaction of her intestate share of the estate she will then pay the account balance to herself as sole intestate beneficiary of individual a's estate finally she will roll over the proceeds of ira x into an ira set up and maintained in her name the rollover will be accomplished not later than the day following the date on which ira x's distribution is distributed to individual a's estate all expenses and charges against the estate are to be paid from assets other than from ira x based on the facts and representations the following rulings are requested that the proceeds of individual a's ira that will be received by individual b pursuant to intestate_succession will be treated as being paid directly from ira x to individual b as a result individual b will be treated and the payee or distributee of said ira proceeds for purposes of sec_408 of the code that individual a's ira does not represent an inherited ira within the meaning of sec_408 of the code o s that individual b is eligible to roll over the distribution of individual a's ira proceeds into an ira set up and maintained in her own name pursuant to code sec_408 of the code with respect to individual b and that if individual b accomplishes said rollover she will not be required to include the distribution from ira x in gross_income for federal_income_tax purposes for the year in which said distribution will be made with respect to your ruling requests sec_408 of the code provides that except as otherwise provided any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he or she receives the payment or distribution code sec_408 of the code provides that sec_408 does not apply to any transfer described in sec_408 if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in such subparagraph from an ira which was not includible in his gross_income because of the application of sec_408 sec_408 of the code provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shail be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual sec_1_408-8 question and answer a-4 b of the proposed income_tax regulations provides in part that in the case of an individual dying after date the only beneficiary of the individual who may elect to treat the beneficiary's entire_interest in the trust or the remaining part of such interest if distribution thereof has commenced to the beneficiary as the beneficiary's own account is the individual's x44 surviving_spouse if the surviving_spouse makes such an election the spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 a a rather than those of sec_401 sec_1_408-8 q a-6 of the proposed_regulations provides in pertinent part that if the surviving_spouse of an employee rolls over a distribution from either a qualified_plan or an ira into an ira such surviving_spouse may elect to treat the ira as the spouse's own ira in accordance with the provisions in a-4 generally if a decedent's ira proceeds pass through a third party eg an estate and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from a third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over the ira proceeds into his or her own ira however in a situation where an estate is the beneficiary of the ira the surviving_spouse is the sole administratrix of the estate with sole discretion to allocate and pay estate assets the surviving_spouse as sole administratrix allocates ira assets to herself as the sole beneficiary of the entire estate then for purposes of sec_408 of the code the service will treat the surviving_spouse as having acquired the ira proceeds from the decedent and not from the estate here individual b is the surviving_spouse of individual a and the sole personal representative of individual a's estate individual a's estate is the beneficiary of ira x which will be distributed to his estate individual b is the sole intestate beneficiary of individual a's estate all of the assets in ira x will be distributed to individual a's estate and those same assets will be distributed by individual b as sole administratix of individual a's estate to individual b the sole beneficiary of said estate individual b will then take said ira x proceeds and contribute them to an ira described in code sec_408 to be set up and maintained in her name under these circumstances the service does not believe the general_rule should apply accordingly we conclude as follows that the proceeds of individual a's ira that will be received by individual b pursuant to intestate_succession will be treated as being paid directly from ira x to individual b as a result individual b will be treated and the payee or distributee of said ira proceeds for purposes of sec_408 of the code that individual a's ira does not represent an inherited ira within the meaning of sec_408 of the code ony that individual b is eligible to roll over the distribution of individual a's ira proceeds into an ira set up and maintained in her own name pursuant to code sec_408 of the code with respect to individual b and that if individual b accomplishes said rollover she will not be required to include the distribution from ira x in gross_income for federal_income_tax purposes for the year in which said distribution will be made this ruling is based on the assumption that ira x established by individual a and the ira to be established by individual b either meet or will meet the requirements of sec_408 of the code at all times relevant to the transaction described herein additionally it is based upon the assumption that the proposed rollover will meet alt the applicable_requirements of sec_408 of the code this ruling does not address any issues that may arise under the proposed_regulations published pincite_11_irb_865 date concerning required distributions from retirement plans this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours aten pipher alan pipkin manager employee_plans technical group tax exempt government entities division enclosures deleted copy of this fetter notice of intention to disclose notice ye
